DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/21/2021 has been entered. Claims 21-45 have been placed in condition for allowance.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The applicant amended the claims to include new limitations to further limit and help further define the logical connection between a subset of cause and effect matrix logic blocks contained within a cause/effect logic system. The applicant’s application seeks to reduce the complexity of the large cause and effect matrices used to model large scale production and control facilities by creating subsets or intermediary blocks in order to focus on smaller sections of the cause and effect matrix that may be of interest to an operator. 

The closest prior art of record is Ott et al. (US PGPUB 20040193290) and Larson et al. (US Patent 6,369,836). The reference of Ott teaches a system and method for creating cause and effect matrices for monitoring and control of large scale systems. Ott discloses the methodology for creating the cause and effect logic for tying together specific causes to relevant effects. Larson discloses a system and method .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117